                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   KNOX TRAILERS, INC.                                   )
                                                         )
   and                                                   )
                                                         )
   POST TRAILER REPAIRS, INC.,                           )
                                                         )
   Plaintiffs,                                           )
                                                         )
   v.                                                    )      No. 3:20-cv-137
                                                         )
   JEFF CLARK, individually;                             )      JURY TRIAL DEMANDED
   AMY CLARK, individually;                              )
   PAUL HENEGAR, individually;                           )
   ROY BAILEY, individually;                             )
   BILLY MAPLES, d/b/a TITAN TRAILER                     )
   REPAIRS & SALES, LLC;                                 )
   BILLY MAPLES, individually.; and                      )
   AMANDA MAPLES, individually;                          )
                                                         )
   and                                                   )
                                                         )
   TITAN TRAILER REPAIRS & SALES, LLC.                   )
                                                         )
   Defendants.                                           )


             [PLAINTIFFS’DEFENDANTS’ PROPOSED] PROTECTIVE ORDER
                    RESPECTING CONFIDENTIAL INFORMATION


            Certain information subject to discovery in this matter may contain trade secrets or other

   confidential, proprietary and/or commercially sensitive information. In the interest of protecting

   that information and permitting discovery to proceed without delay occasioned by disputes

   regarding such information, and good cause appearing, the Court enters this Protective Order

   pursuant to Federal Rule of Civil Procedure 26(c).

                                         Scope and Definitions

            1.     This Protective Order applies to all information, documents, testimony and/or

   things subject to discovery in this action which contain non-public, confidential information and/or



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 1 of 15 PageID #: 557
   trade secrets designated as Protected Material pursuant to the terms of this Order; as well as any

   secondary material, such as pleadings, written discovery, expert reports, notes, summaries or any

   other materials that contain, describe or reflect such information (collectively referred to herein as

   “Protected Material”).

          2.      Protected Material may be designated by any Producing Party as:

                  (a)       “CONFIDENTIAL” if it contains sensitive confidential and non-public

   business information, the disclosure of which may unfairly cause harm to the Producing Party or

   provide improper advantage to others, but which is not otherwise suitable for designation as

   “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”. Examples of the types of

   information that may be designated “CONFIDENTIAL” may include confidential processes,

   confidential or proprietary business information, confidential, private or sensitive personal

   information pertaining to individual parties or non-parties that may be contained in employee files,

   or other information that would be entitled to confidential status under Rule 26(c)(1) of the Federal

   Rules of Civil Procedure..

                  (b)       “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” if it contains

   confidential information which qualifies as CONFIDENTIAL, but is particularly sensitive

   proprietary financial, sales, customer, vendor, licensing, trade secret or strategic business

   information, the disclosure of which, especially to a competitor and/or a competitor’s employees

   and/or associates, could cause competitive harm to the Producing Party;

          Other categories of confidential information may exist. The parties agree to designate

   information as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   ONLY” on a good-faith basis and not for purposes of harassing the Receiving Party or for purposes

   of unnecessarily restricting the Receiving Party’s access to or use of information concerning this




Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 2 of 15 PageID #: 558
   action. Such designations shall be narrowly tailored to include only material for which the

   designation is warranted by good cause.

          3.         As used herein, “Producing Party” shall refer to any party in civil action number

   3:20-CV-137, or to any third-party (whether voluntarily or pursuant to subpoena), who discloses,

   testifies, produces or makes available for inspection any Protected Material.

          4.         “Receiving Party” shall refer to any person who receives Protected Material from

   a Producing Party.

                           Permitted Disclosure and Use of Protected Material

          5.         Protected Material shall not be distributed, disclosed, or made available to anyone

   except as expressly provided in this Order.

          6.         Subject to Paragraph 15 14 of this Order, Protected Material shall be used solely

   for the purpose of this litigation and any related appeals, and shall not be used for any other purpose

   whatsoever, including without limitation any other litigation or any business or competitive

   purpose or function of any kind, except as required by process of law, regulation, or governmental

   or court order.

                              Persons Who May Access Protected Material

          7.         “Confidential” Material. Only the following individuals shall have access to

   materials designated “CONFIDENTIAL,” absent the express written consent of the Producing

   Party or further court order:

                     (a)    Persons    authorized   to   receive   “HIGHLY        CONFIDENTIAL          –

   ATTORNEYS’ EYES ONLY” material as specified in Paragraphs 7 (a)-(e) below; and

                     (b)    In the case of an individual party, the Receiving Party, or in the case of a

   corporate party, up to two (2) corporate representatives of the Receiving Party who have complied

   with Paragraph 9.



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 3 of 15 PageID #: 559
                      “Highly Confidential - Attorneys’ Eyes Only” Material. Only the following

   individuals shall have access to materials designated “HIGHLY CONFIDENTIAL –

   ATTORNEYS’ EYES ONLY,” absent the express written consent of the Producing Party or

   further court order:

                      (c)(a)   Counsel of record for the parties in this action, including any attorneys,

   paralegals, technology specialists and clerical employees of their respective law firms assisting in

   this action; and

                      (b)      The individual parties; the corporate parties’ officers, directors, or

   employees whom their counsel deems necessary to participate in the conduct of this litigation;

   employees of any party who are noticed for deposition or designated as trial witnesses; and other

   persons whom counsel for a party in good faith believes may be fact or expert witnesses to the

   extent deemed necessary by counsel to prepare the witness to testify;


                      (d)(c) Outside experts and consultants and indemnitors of the Receivingany Party

   who have been pre-approved in accordance with Paragraph 10 shall be provided a copy of this

   Protective Order and execute Exhibit A , and their support staff and clerical employees assisting

   in this action.;

                      (e)(d) The Court, its technical advisor (if one is appointed), any mediator

   designated or used in this action, court personnel, the jury, court reporters and/or videographers

   who record testimony or other proceedings in this action;

                      (f)(e) Professional litigation support vendors, including copy, graphics,

   translation, database, trial support and/or trial consulting services (“Professional Vendor”), who

   shall be provided a copy of this Protective Order and execute Exhibit A; and

                      (g)(f) While testifying at deposition or trial in this action only: (i) any current




Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 4 of 15 PageID #: 560
   officer, director or employee of the Producingany Party or original source of the information; (ii)

   any person designated by the Producing Party to provide testimony pursuant to Rule 30(b)(6) of

   the Federal Rules of Civil Procedure; and (iii) any person who authored, previously received or

   was directly involved in the specific matter(s) addressed in the Protected Material, as evident from

   its face or reasonably certain in view of other testimony or evidence. Persons authorized to view

   Protected Material pursuant to this sub-paragraph (e) shall not retain or be given copies of the

   Protected Material except while so testifying.

                                    Access to Derivative Materials

          8.      Documents created by representatives of any party in this action (including outside

   counsel, experts, consultants, staff, Professional Vendors, and the like) that contain Protected

   Material (including any papers filed with the Court, court orders, testimony, and/or deposition

   transcripts) may be made available only to persons authorized to access such materials pursuant to

   Paragraph 7 unless the Protected Material has been redacted from such documents.

                        Required Approval for Access to Protected Material

          9.      Party RepresentativesOutside Experts, Outside Consultants, and Professional

   Vendors. Any corporate representativeoutside experts, outside consultants, or Professional Vendor

   authorized to access “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

   EYES ONLY” materials pursuant to Paragraph 7 of this Order shall read this Protective Order and

   sign the “Agreement to Be Bound By Protective Order,” attached as Exhibit A to this Protective

   Order, which shall be retained by the signing party’s outside counsel of record in this action.

          10.     Outside Experts or Consultants.

                  (a)     Prior to disclosing Protected Material to any outside experts or consultants

   that are not Professional Vendors identified above, the party seeking to disclose such information

   shall provide to any party to this action that produced Protected Material written notice that



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 5 of 15 PageID #: 561
   includes:

                          (i)     the name and business address of the person;

                          (ii)    the present employer and title of the person;

                          (iii)   an up-to-date curriculum vitae (including a listing of employers for

                  the preceding four (4) years and a listing of cases in which the proposed consultant

                  or expert has offered deposition or trial testimony in the preceding four

          (4) years);

                          (iv)    a list of current and past consulting relationships undertaken within

                  the preceding four (4) years; and

                          (v)     a signed copy of the person’s “Agreement to Be Bound By

                  Protective Order,” attached as Exhibit A to this Protective Order.

                  (b)     Within ten (10) business days of receiving this information, the party who

   produced Protected Material may object in writing to its disclosure to the proposed expert or

   consultant for good cause. In the absence of any objection at the end of the ten (10) day period,

   the expert or consultant shall be deemed approved under this Protective Order. If an objection is

   made, the parties shall meet and confer within five (5) business days after the objection and attempt

   in good faith to resolve the dispute informally. If the dispute is not resolved, the party objecting to

   the disclosure will have five (5) business days from the date of the meet and confer to seek relief

   from the Court. If relief is not sought from the Court within that time, the objection shall be deemed

   withdrawn. If relief is sought, Protected Materials shall not be disclosed to the expert or consultant

   until the objection is resolved by the Court.

                  (c)     Experts or consultants authorized to receive Protected Material under this

   section shall not be a current officer, director, consultant or employee of a party or of a competitor




Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 6 of 15 PageID #: 562
   of a party, nor anticipated at the time of retention to become an officer, director, consultant, or

   employee of a party or a competitor of a party.

                  (d)       Experts or consultants authorized to receive Protected Material under this

   section shall not be involved in competitive decision-making on behalf of a party or a competitor

   of a party.

                                  Making and Challenging Designations

           11.10. Each party or third-party that designates material for protection under this Order

   must take care to limit such designations only to material that that the party believes in good faith

   meets the appropriate standards. The fact that material is designated as “CONFIDENTIAL” under

   this Order, or not challenged as such under this Order, shall not be determinative of any claim by

   the Producing Party that such material constitutes a trade secret or is legally protectable as

   confidential or proprietary information.

           12.11. Designations of Protected Material shall be made in substantially the following

   manner:

                  (a)       For documents or written discovery. The Producing Party may designate

   documents     or     written   discovery   responses   by   affixing   the   appropriate   legend   –

   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” – on each

   page that contains Protected Material. Documents made available for inspection need not be

   designated in advance and shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’

   EYES ONLY” until the Producing Party provides copies of documents identified by the inspecting

   party for production affixed with the appropriate legend.

                  (b)       For depositions or other testimony. Parties or third-parties providing

   testimony may designate transcripts of depositions, hearings or other proceedings, or portions

   thereof, and exhibits thereto, as Protected Material by indicating the appropriate designation on



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 7 of 15 PageID #: 563
   the record before the close of the deposition, hearing or other proceeding, or by notifying the court

   reporter and all counsel in writing of the appropriate designation within twenty (20) business days

   after receiving the transcript, during which twenty (20) day period the deposition transcript and

   any exhibits thereto shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   ONLY.”” The party making the designation shall make arrangements with the court reporter to

   label the relevant pages and exhibits with the appropriate designation. Video or DVD versions of

   the depositions will automatically have the same designation as the transcript.

                  (c)     For tangible things and other information. A Producing Party shall affix the

   appropriate legend prominently on any tangible thing or media, or on the exterior of any case or

   container in which the information or item is stored. If the Receiving Party prints an item from

   an electronic medium, the Receiving Party must immediately mark any unmarked pages of the

   printed version with the designation of the media. A Producing Party may designate any other

   Protected Material not in documentary, tangible or physical form by informing the Receiving Party

   of the designation in writing at or before the time of production or inspection.

          13.12. Inadvertent failure to designate documents, testimony or things as Protected

   Materials does not waive the Producing Party’s right to secure the protections of this Order. The

   Producing Party must notify the Receiving Party in writing of the inadvertent failure to designate

   promptly upon its discovery and take whatever steps are necessary to replace the documents with

   appropriate legends or otherwise designate the materials as set forth above. The Receiving Party

   shall not be held in violation of this Order for any otherwise permissible disclosures made before

   receipt of such notice. Upon receiving the written notice, the Receiving Party must promptly make

   all reasonable efforts to assure that the material is treated in accordance with the corrected

   designation, including seeking the retrieval or destruction of any copies distributed to unauthorized




Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 8 of 15 PageID #: 564
   individuals; and destroy copies of documents that have been replaced with the proper designation.

          14.13. At any time in this proceeding following the production of material designated as

   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” a

   Receiving Party may challenge the propriety of such designation by providing the Producing Party

   written notice identifying the documents or material that the Receiving Party contends should be

   differently designated, and setting forth the reasons it believes the designation is inappropriate.

   Thereafter, the Receiving Party may file a motion to modify or cancel the designation with

   regard to any Protected Material in dispute, during which time the parties shall meet and confer in

   an attempt to resolve promptly and informally any such disputes. The Producing Party shall have

   the burden of establishing that it is entitled to confidential treatment. All Protected Material is

   entitled to confidential treatment pursuant to the terms of this Order in accordance with the given

   designation until and unless the parties formally agree in writing to the contrary or a contrary

   determination is made by the Court as to whether all or a portion of any Protected Material is

   entitled to confidential treatment.

          15.14. Information does not qualify for protection under this Order and none of its

   provisions apply to material that: (a) is available to the general public at the time of its production,

   or becomes available to the general public after its production through no fault of the Receiving

   Party; (b) was independently obtained by the Receiving Party from a non-party having no

   obligation of confidentiality and the right to make such disclosure; or (c) was previously produced,

   disclosed or provided by the Producing Party to the Receiving Party without an obligation of

   confidentiality.

                           Inadvertent Production of Privileged Documents

          16.15. (a) The inadvertent production of document(s) or other material subject to the

   attorney-client privilege, work product doctrine or any other privilege or immunity does not



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 9 of 15 PageID #: 565
  constitute a waiver. Promptly upon learning of the inadvertent disclosure, however, the Producing

  Party must notify the Receiving Party of the inadvertent production and request return or

  destruction of the documents. The Receiving Party must promptly return or confirm destruction of

  all copies of such materials; but doing so shall not preclude the Receiving Party from seeking

  to compel production of those materials, nor constitute an admission that the materials were, in

  fact, privileged, and the Producing Party must preserve any such documents.

         (b) The Court hereby orders pursuant to Federal Rule of Evidence 502 that there is no

  waiver of privilege or work-product in this matter or any other matter in any other jurisdiction for

  any document produced under this Paragraph. Further pursuant to Rule 502 of the Federal Rules

  of Evidence, such inadvertent or mistaken disclosure of such information, document or thing

  shall not by itself constitute a waiver by the producing party of any claims of privilege or work-

  product immunity, if the producing party took reasonable steps to prevent disclosure and also took

  reasonable steps to rectify the error in the event of an inadvertent disclosure. The producing party

  will be deemed to have taken reasonable steps to prevent communications or information from

  inadvertent disclosure if that party utilized either attorney screening, keyword search term

  screening, advanced analytical software applications and/or linguistic tools in screening for

  privilege, work product or other protection. The producing party shall be deemed to have taken

  reasonable steps to rectify the error of the disclosure if, within thirty (30) business days from the

  date that the inadvertent disclosure has been realized, the producing party notifies the receiving

  party of the inadvertent disclosure and instructs the receiving party to promptly return all copies

  of the inadvertently produced communications or information (including any and all work product

  containing such communications or information).

                                          Filing Under Seal

         17.16. In the event any nonproducing party seeks to file Protected Material with the Court,



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 10 of 15 PageID #:
                                    566
  that party will advise the producing party in question sufficiently in advance of the intended filing,

  but in no event shall be required to give more than ten (10) business days’ advance notice, to

  provide the producing party an opportunity to move for a Court order which requires filing those

  documents under seal. If no motion to seal is filed within this period, or if documents temporarily

  placed under seal pending a Court ruling are not later ordered to be sealed by the Court, any

  documents filed with the Court which are not sealed are no longer subject to the provisions of this

  Order. The fact that documents, deposition transcripts, or other information are designated as

  containing Protected Material shall not be deemed to be determinative of what the Court may

  subsequently determine to be confidential. With respect to motions for documents to be filed under

  seal, this Agreed Protective Order fully incorporates the Court’s Memorandum and Order

  Regarding Sealing Confidential Information (Doc. 4), including the procedures required to obtain

  leave to file under seal as outlined therein.

                           Use Of This Protective Order by Third- Parties

          18.17. A third-party, not a party to this action, who produces documents, testimony or

  other information, including source code, voluntarily or pursuant to a subpoena or a court order,

  may designate such material or information in the same manner and shall receive the same level

  of protection under this Protective Order as any party to this lawsuit..

          19.18. A third-party’s use of this Protective Order does not entitle that third party to access

  to any Protected Material produced by any party in this action.

                                         Additional Protection

          20.19. This Protective Order is entered without prejudice to the right of any party to seek

  different or additional protections if it believes the protections of this order are not applicable or

  are inadequate. Nothing herein shall be deemed to preclude any Producing Party from seeking

  such different or additional protection, including that certain matter not be produced at all.



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 11 of 15 PageID #:
                                    567
                                              No Waiver

         21.20. Execution of this Protective Order shall not constitute a waiver of the right of any

  party to claim in this action or otherwise that any Protected Material, or any portion thereof, is

  privileged or otherwise non-discoverable, or is not admissible in evidence in this action or any

  other proceeding.

                                        Unauthorized Access

         22.21. Counsel for the Receiving Party shall promptly notify the Producing Party upon

  becoming aware of any loss, theft and/or unauthorized copying or disclosure of Protected Material,

  and shall take all steps reasonably necessary and available to retrieve such Protected Material and

  prevent any further loss, unauthorized access or dissemination.

                                 Disposition of Protected Materials

         23.22. Unless otherwise ordered or agreed, within sixty (60) days after the settlement or

  final termination of this action (whichever is earlier for a particular party), each Receiving Party

  shall, at its option, return or destroy all Protected Material, including all notes, abstracts,

  compilations, and summaries or any other form of reproducing or capturing of any Protected

  Material.   Outside counsel for each party shall remind any experts, consultants, and others as

  appropriate of their obligation to destroy or return Protected Materials. The Receiving Party shall

  submit a written certification by the sixty (60) day deadline confirming that all Protected Material

  has been destroyed (or handled as otherwise ordered or agreed) and which affirms that the

  Receiving Party has not retained any paper or electronic copies. Notwithstanding this provision,

  outside counsel of record are entitled to retain an archival copy of all pleadings, motion papers,

  briefs, exhibits, transcripts, written discovery, expert reports, legal memoranda, attorney work

  product and correspondence, even if such materials contain or reflect Protected Material. Any such

  archival copies remain subject to the terms of this Protective Order.



Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 12 of 15 PageID #:
                                    568
                                        Survival of Order

         24.23. The terms of this Protective Order shall survive and remain in effect after the

  termination of the above-captioned matter.

                                          Binding Effect

         25.24. This Order shall be binding upon the parties and their attorneys, successors,

  executors, personal representatives, administrators, heirs, legal representatives, assigns,

  subsidiaries, divisions, employees, agents, independent contractors, or other persons or

  organizations over which they have control.

  ORDERED this ____ day of _______________, 2020.




                                                    TRAVIS R. MCDONOUGH
                                                    UNITED STATES DISTRICT JUDGE




Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 13 of 15 PageID #:
                                    569
                                             EXHIBIT A

     ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

           I,                                   [print or type full name], have been provided a copy

  of and read the Agreed Protective Order in the above-captioned case and agree to be bound by its

  terms. I understand that I will be receiving non-public, confidential materials and information

  protected pursuant to the terms of this Agreed Protective Order. I agree that I will not use or

  disclose any such Protected Material except in strict compliance with the provision of this Order,

  and will take all reasonable precautions to prevent any unauthorized use or disclosure of any

  material in my possession or control. At the final conclusion of the case, in accordance with the

  terms of the Order, I will return or destroy, as directed, any Protected Materials received and any

  notes or other documents reflecting such materials.

           I hereby submit to the jurisdiction of this Court for the purposes of enforcement of the

  Agreed Protective Order in this ease and waive any objections to jurisdiction or venue. I understand

  that failure to comply with this Order could result in sanctions or other consequences.

           I make the above statements under penalty of perjury.

  Dated:




                                                        Printed Name:

                                                        Company Name/Address/Phone:




Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 14 of 15 PageID #:
                                    570
                                              EXHIBIT B

     ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

           I,                                    [print or type full name], have been provided a copy

  of and read the Agreed Protective Order in the above-captioned case and agree to be bound by its

  terms. I understand that I will be receiving non-public, confidential materials and information

  protected pursuant to the terms of this Agreed Protective Order. I agree that I will not use or

  disclose any such Protected Material except in strict compliance with the provision of this Order,

  and will take all reasonable precautions to prevent any unauthorized use or disclosure of any
  material in my possession or control. At the final conclusion of the case, in accordance with the

  terms of the Order, I will return or destroy, as directed, any Protected Materials received and any

  notes or other documents reflecting such materials.

            I further certify that I am an attorney employed by a party in the above-titled action,

   and that I (a) have responsibility for managing this litigation, (b) have responsibility for

   making decisions dealing directly with this Action, and (c) am not involved in competitive

   decision- making on behalf of a Party or a competitor of a Party.

           I hereby submit to the jurisdiction of this Court for the purposes of enforcement of the

  Agreed Protective Order in this ease and waive any objections to jurisdiction or venue. I understand

  that failure to comply with this Order could result in sanctions or other consequences.

           I make the above statements under penalty of perjury.

  Dated:

                                                        Printed Name:

                                                        Company Name/Address/Phone:




Case 3:20-cv-00137-TRM-DCP Document 59-3 Filed 11/11/20 Page 15 of 15 PageID #:
                                    571
